IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-72,911-02


GEORGE ABBOTT ELLIOTT, Relator

v.

TITUS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 11,702, 11,704, 11,705 & 11,706
IN THE 76TH JUDICIAL DISTRICT COURT
FROM TITUS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he has attempted to purchase copies of his trial
records from both the court reporter and the District Clerk, but that neither has responded to his
requests.   In these circumstances, additional facts are needed.  The respondent, the District Clerk
of Titus County, is ordered to file a response, addressing whether they received such a request from
Relator and, if so, detailing the nature of their response.  If the District Clerk  received such a request
from Relator, copies of the request and any responses made to the request shall be included in the
response to this order. 
	This motion for leave to file a writ of mandamus shall be held in abeyance until the
respondent has submitted the appropriate response.  Such response shall be submitted within 30 days
of the date of this order.


Filed: March 16, 2011
Do not publish